Dear Mayor Racca:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask who has the final authority to set the agenda for council meetings?
You are correct that La.R.S. 33:304 A. (1), in pertinent part, states that all administrative staff shall be subordinate to the Mayor. Additionally, La.R.S. 33:304 A. (2) and (9) provide authority for you to set meeting agendas. These provisions are as follows:
    A. (2) To delegate the performance of administrative duties to such municipal officers and employees as he deems necessary and advisable.
       (9) To have any other power or perform any other duty as may be necessary or proper for the administration of municipal affairs not denied by law.
A review of these statutory provisions reveals that the mayor has the authority to review and to change meeting agendas and that the mayor has the final authority over what is and what is not placed on the agenda.
We trust this sufficiently answers your question. However, if you should need anything further do not hesitate to contact this office.
Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
 BY:  _____________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
CJF:FJP:sc